DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In Para. [0048], line 1, “Pump 38 and inlet 26 can be locate” should read –Pump 38 and inlet 26 can be located--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "”the first fuel tank" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-17, 20-24, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (“Smith”) (US 8881764 B2).
For claim 14, Smith discloses an apparatus for hindering unwanted fuel transfer out of a fuel tank of an aircraft (Fig. 2), the apparatus comprising:
a conduit (54A-B) permitting fuel transfer out of the fuel tank (30), the conduit including a first conduit portion (54A and the portion of 54B located within tank 30) disposed inside the first fuel tank (30) and an inlet (44) for receiving fuel in the first fuel tank (30), the first conduit portion (54A-B) including an orifice (gap between 54A and 54B) through a wall of the conduit (54A-B), the orifice (gap) permitting venting of an interior of the conduit (54A-B) to an interior of the fuel tank (the gap vents to tank 30 as shown by arrows); and
48) disposed outside of the conduit (54A-B) and adjacent the orifice (gap) to deflect a stream of fuel (arrows shows direction of discharged fuel) discharged from the conduit (54A-B) via the orifice (gap) during fuel transfer (arrows shows fuel being transferred).
For claim 15, Smith discloses the apparatus as defined in claim 14, wherein the deflector (48) at least partially surrounds the conduit (Fig. 2, 48 at least partially surrounds 54A-B).
For claim 16, Smith discloses the apparatus as defined in claim 14, wherein the deflector (48) defines a channel (represented by arrows) for directing the fuel discharged via the orifice (gap) toward an opening (gap between 48 and 54A-B) to the interior of the first fuel tank (30).
For claim 17, Smith discloses the apparatus as defined in claim 16, wherein the opening to the interior of the first fuel tank comprises a gap (gap between 48 and 54A-B) between the deflector (48) and the wall of the conduit (54A-B).
For claim 20, Smith discloses an aircraft (Figs. 1A-1B, 10) comprising the apparatus as defined in claim 14.
For claim 21, Smith discloses a method of transferring fuel out of a fuel tank onboard an aircraft (Fig. 2), the method comprising:
transferring fuel (represented by arrows) out of the fuel tank (30) via a conduit (54A-B);
during the transferring of the fuel, discharging a stream of fuel (shown by arrows) from the conduit (54A-B) into an interior of the fuel tank (30); and
deflecting (by 48) the stream of fuel (arrows) being discharged from the conduit (54A-B).
For claim 22, Smith discloses the method as defined in claim 21, wherein:
transferring fuel out of the fuel tank (30) via the conduit (54A-B) comprises pumping the fuel (fuel boost pump 44); and
arrows shown discharging from conduit) via an orifice (gap between 54A and 54B) formed through a wall of the conduit (54A-B), the method further comprising:
ceasing to pump the fuel (the pump will stop pumping fuel when the aircraft is shut down); and
after ceasing to pump the fuel, venting (conduit is vented by being open to interior of tank) an interior of the conduit (54A-B) to the interior of the fuel tank (30) via the orifice (gap).
For claim 23, Smith discloses the method as defined in claim 21, comprising, after deflecting the stream of fuel, channelling the deflected fuel toward an opening (direction of channeling shown by arrows) to the interior of the fuel tank (30).
For claim 24, Smith discloses the method as defined in claim 23, wherein the opening to the interior of the fuel tank comprises a gap (gap between 48 and 54A-B gap between 48 and 54A-B) between the wall of the conduit (54A-B) and a deflector (48) deflecting the stream of fuel.
For claim 26, Smith discloses the method as defined in claim 21, but fails to disclose wherein the stream of fuel is discharged from the conduit (discharged at arrows shown between conduit 54A-B and 48) at a location along the conduit that is between a non-return valve (check valve 42 is upstream of discharge location) and a pump (pump 36 is downstream of discharge location).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Norris et al (“Norris”) (US 3279522 A).
For claim 1, Smith discloses a fuel system (Fig. 2) of an aircraft (Figs. 1A-1B, 10), the fuel system comprising:
a first fuel tank (30);
a conduit (54A-B) permitting fuel transfer from the first fuel tank (30) to an external location (36), the conduit including a first conduit portion (54A and the portion of 54B located within tank 30) disposed inside the first fuel tank (30) and an inlet (44) for receiving fuel in the first fuel tank (30), the first conduit portion (54A-B) including an orifice (gap between 54A and 54B) through a wall of the conduit (54A-B), the orifice (gap) permitting venting of an interior of the conduit (54A-B) to an interior of the fuel tank (the gap vents to tank 30 as shown by arrows); and
a deflector (48) disposed outside of the conduit (54A-B) and adjacent the orifice (gap) to deflect a stream of fuel (arrows shows direction of discharged fuel) discharged from the conduit (54A-B) via the orifice (gap) during fuel transfer (arrows shows fuel being transferred).
Smith discloses that the fuel is transferred to an engine rather than a second fuel tank. However, Norris teaches transferring fuel from one tank to a second fuel tank (Col 5, lines 53-55, “Sumps 61 and 62 are automatically continuously supplied with fuel from the auxiliary tanks 76, 77, 81 and 82”).

For claim 2, Smith as modified discloses the fuel system as defined in claim 1, wherein the deflector (48) at least partially surrounds the conduit (Fig. 2, 48 at least partially surrounds 54A-B).
For claim 3, Smith as modified discloses the fuel system as defined in claim 1, wherein the deflector (48) has an annular shape (48 surrounds 54A-B creating an annular, or ring, shape).
For claim 4, Smith as modified discloses the fuel system as defined in claim 1, wherein the deflector (48) defines a channel (represented by arrows) for directing the fuel discharged via the orifice (gap) toward an opening (gap between 48 and 54A-B) to the interior of the first fuel tank (30).
For claim 5, Smith as modified discloses the fuel system as defined in claim 4, wherein the opening to the interior of the first fuel tank comprises a gap (gap between 48 and 54A-B) between the deflector (48) and the wall of the conduit (54A-B).
For claim 7, Smith as modified discloses the fuel system as defined in claim 1, wherein the deflector (48) is secured to the conduit (54A-B).
For claim 9, Smith as modified discloses the fuel system as defined in claim 1, comprising: a non-return valve (42) disposed and configured to prevent fuel flow from the second fuel tank toward the first fuel tank via the conduit (Col 3, line 44, “check-valve-strainer assembly 42”); and a pump (44) configured to drive fuel from the first fuel tank toward the second fuel tank via the conduit (Col 3, lines 54-56, “The fuel boost pump 44 is sized to provide a fuel flow greater than the maximum required fuel flow from the fuel tank 30”), but fails to disclose the pump being disposed upstream of the non-return 
However, Norris teaches the pump (Fig. 1, ejector pump 157 and 158 are “located in the tanks 77 and 76, respectively”) being disposed upstream of the non-return valve (169) along the conduit. Norris teaches that the non-return valve is located at the end of the conduit leading directly in the second fuel tank (tanks 61 and 62).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Smith as modified by having the pump disposed upstream of the non-return valve, which is located at the end of the conduit as disclosed by Norris, which would therefore position the orifice between the non-return valve and the pump. One of ordinary skill in the art would have been motivated to make this modification since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
For claim 10, Smith as modified discloses the fuel system as defined in claim 9, wherein the pump is an ejector pump (Norris, Col 5, line 29, “ejector pump 157”) disposed inside the first fuel tank.
For claim 11, Smith as modified discloses the fuel system as defined in claim 1, wherein the first fuel tank is an aft auxiliary fuel tank of the aircraft (Norris, first tank 77 is aft of tank 79).
For claim 13, Smith as modified discloses an aircraft (Figs. 1A-1B, 10) comprising the fuel system as defined in claim 1.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Norris as applied to claim 1, further in view of Bouleti et al (“Bouleti”) (US 20100122749 A1).
For claim 6, Smith as modified discloses the fuel system as defined in claim 1, but fails to disclose wherein the deflector is electrically bonded to the conduit.
11) that is electrically bonded (Fig. 2, by conductive wire 13) to a conduit (tube 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Smith as modified by having the deflector be electrically bonded to the conduit as disclosed by Bouleti. One of ordinary skill in the art would have been motivated to make this modification for “discharging electrostatic charge, and secondly of avoiding short-circuiting the structure in the event of a lightning strike” (Bouleti, Para 0004).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Norris as applied to claim 1, further in view of Davies (US 2860651 A).
For claim 8, Smith as modified discloses the fuel system as defined in claim 1, but fails to disclose wherein the deflector is part of a bracket for mounting the conduit to another structure.
However, Davies teaches a deflector (16) that is part of a bracket (12) for mounting a conduit to another structure (Col 2, lines 4-5, “Mounted at the upper end of the tank 1 is a valve unit 12”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Smith as modified by having the deflector be part of a bracket for mounting the conduit to another structure as disclosed by Davies. One of ordinary skill in the art would have been motivated to make this modification to secure the position of the deflector so it would provide consistent deflection of fuel.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Norris as applied to claim 1, and further in view of Komoda (US 9764851 B2).
For claim 12, Smith as modified discloses the fuel system as defined in claim 1, but fails to disclose wherein the second fuel tank is a wing fuel tank of the aircraft.
Col 1, lines 46-47, “a transfer pump 19 that transfers the fuel from the inner tank 16 to the outer tank 15”, with the outer tank “provided in the main wing”, Col 1, lines 15-16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Smith as modified by having the second fuel tank be a wing fuel tank of the aircraft as disclosed by Komoda. One of ordinary skill in the art would have been motivated to make this modification to transfer fuel to the outer wing tank since it may be “preferable that more fuel is stored in the outer tank than in the inner tank” (Komoda, Col 1, lines 27-28).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Bouleti.
For claim 18, Smith discloses the apparatus as defined in claim 14, but fails to disclose wherein the deflector is electrically bonded to the conduit.
However, Bouleti teaches a fuel deflector (11) that is electrically bonded (Fig. 2, by conductive wire 13) to a conduit (tube 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Smith as modified by having the deflector be electrically bonded to the conduit as disclosed by Bouleti. One of ordinary skill in the art would have been motivated to make this modification for “discharging electrostatic charge, and secondly of avoiding short-circuiting the structure in the event of a lightning strike” (Bouleti, Para 0004).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Davies.
For claim 19, Smith discloses the apparatus as defined in claim 14, but fails to disclose wherein the deflector is part of a bracket for mounting the conduit to another structure.
However, Davies teaches a deflector (16) that is part of a bracket (12) for mounting a conduit to another structure (Col 2, lines 4-5, “Mounted at the upper end of the tank 1 is a valve unit 12”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Smith as modified by having the deflector be part of a bracket for mounting the conduit to another structure as disclosed by Davies. One of ordinary skill in the art would have been motivated to make this modification to secure the position of the deflector so it would provide consistent deflection of fuel.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Komoda.
For claim 25, Smith discloses the method as defined in claim 21, wherein the fuel tank is an aft (fuel tank is aft of cockpit) auxiliary (tank is auxiliary to other fuel tank) fuel tank of the aircraft, but fails to disclose that the method comprises transferring the fuel to a wing fuel tank of the aircraft.
However, Komoda teaches transferring fuel to a wing fuel tank of the aircraft (Col 1, lines 46-47, “a transfer pump 19 that transfers the fuel from the inner tank 16 to the outer tank 15”, with the outer tank “provided in the main wing”, Col 1, lines 15-16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Smith as modified by having the second fuel tank be a wing fuel tank of the aircraft as disclosed by Komoda. One of ordinary skill in the art would have been motivated to make this modification to transfer fuel to the outer wing tank since it 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNMZ/
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642